14‐1673‐cv 
Fin. Guar. Ins. Co. v. Putnam Advisory Co., LLC 


                                         In the
             United States Court of Appeals
                          For the Second Circuit
                                          
                                 August Term, 2014 
                                  No. 14‐1673‐cv 

                FINANCIAL GUARANTY INSURANCE COMPANY, 
                           Plaintiff‐Appellant, 

                                             v. 

                   THE PUTNAM ADVISORY COMPANY, LLC, 
                           Defendant‐Appellee. 
                                     

              Appeal from the United States District Court 
                 for the Southern District of New York. 
                No. 12‐cv‐7372 ― Robert W. Sweet, Judge. 
                                     
                                     
                       ARGUED: NOVEMBER 17, 2014 
                          DECIDED: APRIL 15, 2015 
                                     
                                     
            Before: KEARSE, STRAUB and RAGGI, Circuit Judges. 
                         
            FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
        
       Appeal from the judgment of the United States District Court 
for the Southern District of New York (Robert W. Sweet, Judge), 
granting defendant‐appellee’s motion to dismiss for failure to state a 
claim.  The District Court dismissed plaintiff‐appellant’s fraud claim 
on the ground that the complaint did not adequately plead loss 
causation, and dismissed plaintiff‐appellant’s negligence claims on 
the ground that the complaint did not allege facts sufficient to 
establish a special relationship between the parties.  For the reasons 
set forth below, we hold that the District Court erred in dismissing 
the complaint for failure to state a claim.  We therefore VACATE the 
judgment of the District Court and REMAND for further 
proceedings.    
                                      
                                      
                    SANFORD I. WEISBURST (Peter E. Calamari, Sean P. 
                    Baldwin, Paul P. Hughes, on the brief), Quinn 
                    Emanuel Urquhart & Sullivan LLP, New York, 
                    New York, for Plaintiff‐Appellant. 

                   THOMAS A. ARENA (Sean M. Murphy, Robert C. 
                   Hora, Ian E. Browning, on the brief), Milbank, 
                   Tweed, Hadley & McCloy LLP, New York, New 
                   York, for Defendant‐Appellee. 

                                    

STRAUB, Circuit Judge: 

      Plaintiff‐Appellant Financial Guaranty Insurance Company 

(“FGIC”) appeals from a judgment of the United States District 

Court for the Southern District of New York (Robert W. Sweet, 


                                  ‐2‐ 
            FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
Judge), dismissing its second amended complaint (“SAC”) for 

failure to state a claim.  See FGIC v. Putnam Advisory Co., LLC, No. 12 

CIV. 7372, 2014 WL 1678912 (S.D.N.Y. Apr. 28, 2014).  FGIC filed this 

action against Defendant‐Appellee Putnam Advisory Company, 

LLC (“Putnam”) for fraud, negligent misrepresentation, and 

negligence.  FGIC contends that Putnam misrepresented its 

management of a collateralized debt obligation (“CDO”) called 

Pyxis ABS CDO 2006‐1 (“Pyxis”) in order to induce FGIC to provide 

financial guaranty insurance for Pyxis.  According to FGIC’s 

complaint, Putnam stated that it would select the collateral for Pyxis 

independently and in the interests of long investors (i.e., investors 

who profit when the investment succeeds), but in fact permitted the 

collateral selection and acquisition process to be controlled by a 

hedge fund, Magnetar Capital LLC (“Magnetar”), which maintained 

significant short positions in Pyxis (i.e., investments that would pay 

off if Pyxis defaulted).  In sum, FGIC alleges that Putnam 




                                  ‐3‐ 
             FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
      
misrepresented the independence of its management of a structured 

finance product, which, upon default, caused FGIC millions of 

dollars in losses.   

       On April 28, 2014, the District Court dismissed FGIC’s fraud 

claim on the ground that the complaint did not adequately plead 

loss causation, and it dismissed FGIC’s negligence claims on the 

ground that the complaint failed to allege a special or privity‐like 

relationship between FGIC and Putnam.  For the reasons set forth 

below, we find that FGIC has sufficiently alleged both its fraud and 

negligence‐based claims.  Accordingly, we VACATE the judgment 

of dismissal and REMAND to the District Court for further 

proceedings. 

                          BACKGROUND 

       The allegations contained in FGIC’s complaint have been 

comprehensively set forth in the District Court’s opinion below.  See 

FGIC, 2014 WL 1678912, at *1‐7.  We nevertheless provide a brief 

recitation of the most pertinent factual allegations, which are 

                                  ‐4‐ 
              FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
      
presumed to be true for purposes of considering a motion to dismiss 

for failure to state a claim.     

I.     The Pyxis CDO 

       This case arises out of Putnam’s role as collateral manager of 

the Pyxis CDO.  A CDO is a special purpose vehicle that purchases, 

or assumes the risk of, a portfolio of assets.  To buy their portfolio of 

assets, CDOs raise money from investors by issuing notes and 

equity interests.  The assets that comprise the CDO generate cash, 

which is then paid out to the CDO’s investors.  Investors in a CDO 

are not necessarily all subject to the same level of risk.  Rather, CDO 

notes may be issued in “tranches” representing different levels of 

risk and potential reward.  Generally, senior tranches carry the 

lowest risk, whereas investors in the equity tranche assume the 

greatest risk in the event of a default.   

       Pyxis was a “hybrid” CDO, in that its $1.5 billion portfolio 

included both “cash” assets (i.e., assets that Pyxis actually 

purchased) and “synthetic” assets (i.e., assets created through 

                                     ‐5‐ 
                     FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
transactions that referenced securities not actually owned by Pyxis).  

About 23% of Pyxis’s assets were cash assets and 77% were synthetic 

assets created by credit default swaps that referenced other asset‐

backed securities.  In these credit default swaps, Pyxis sold credit 

protection to counterparties in exchange for premium payments to 

Pyxis.  If the assets referenced in the swaps performed well, Pyxis 

would enjoy the premium payments without having to make credit 

protection payments.  If the assets performed poorly, however, Pyxis 

would have to make credit protection payments to the credit default 

swap counterparty, potentially up to the full notional amount of the 

referenced obligation.   

           Calyon Corporate and Investment Bank (“Calyon”), the 

structuring bank1 for Pyxis, paid premiums to Pyxis under a credit 


                                              
1 A bank structuring a CDO transaction is responsible for financing and 
facilitating the purchase of the CDO’s assets, constructing the CDO, and 
interacting with rating agencies.  See Loreley Fin. (Jersey) No. 7, Ltd. v. Credit 
Agricole Corporate and Inv. Bank, Index No. 650673/2010 (N.Y. Sup. Ct. June 9, 
2011); J.A. 1151‐61. 



                                                 ‐6‐ 
             FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
default swap in exchange for protection payments in the event that a 

portfolio asset experienced a “credit event,” such as a default or 

failure to pay a defined obligation.  For most of the specified assets, 

Calyon acted only as an intermediary, meaning that the ultimate 

short positions were held by other market participants.   

II.    Putnam’s Representations and the Pyxis Guaranty 

       In July 2006, Calyon contacted FGIC to solicit credit protection 

for the Pyxis CDO.  Under the deal that Calyon proposed 

to FGIC, FGIC was to insure all payments owed by its 

subsidiary FGIC Credit Products LLC under a credit default swap 

which would provide credit protection on the $900 million “super 

senior” Pyxis tranche (“the Pyxis Guaranty”).  Without the Pyxis 

Guaranty, Pyxis would not have closed.  Calyon represented that the 

CDO would be managed by Putnam, which would select the Pyxis 

asset portfolio independently, in good faith, and in the best interests 

of the investors.   




                                   ‐7‐ 
             FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
        
       FGIC alleges that it and investors were heavily dependent on 

Putnam’s experience, independence, and integrity as collateral 

manager.  Putnam represented to FGIC, orally and in writing, that it 

was an experienced and reputable collateral manager and that it 

would select the assets for the Pyxis portfolio diligently and 

independently.  Putnam provided documents, such as a 52‐page 

marketing pitchbook and an offering memorandum, containing 

extensive representations about Putnam’s role as a “global leader in 

asset management” and the rigorous selection process by which it 

would select the assets for the Pyxis portfolio.  SAC ¶¶ 69‐71, 86‐87; 

J.A. 210, 217. 

       Putnam made similar representations to FGIC in the course 

of FGIC’s extensive due diligence for Pyxis, which included an on‐

site review of Putnam’s operations at Putnam’s Boston offices.  

During a face‐to‐face meeting of representatives from FGIC and 

Putnam, Putnam represented that it would select and manage the 




                                  ‐8‐ 
            FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
        
assets in the Pyxis portfolio and described in detail its expertise and 

strategy for doing so.  In a follow‐up call, Putnam again made clear 

that it would select and manage the assets for Pyxis and that it had 

considerable experience in the residential mortgage‐backed 

securities (“RMBS”) market, particularly in the market for subprime 

RMBS, of which the Pyxis portfolio would primarily be composed.  

Putnam represented that it performed extensive due diligence with 

respect to prospective RMBS investments, including conducting on‐

site visits to most of the servicers of the loans underlying these 

investments, and, more importantly, that it maintained ongoing 

interactions with all servicers to keep tabs on their servicing strategy 

and performance.  [Id.]  As a result of these representations, FGIC 

provided the Pyxis Guaranty.   

III.   Magnetar’s Alleged Scheme 

       FGIC contends that, contrary to its representations, Putnam 

abdicated control of the selection of Pyxis’s assets to Magnetar, a 

hedge fund that had a financial interest in Pyxis’s failure.   

                                   ‐9‐ 
            FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
      According to the SAC, in early 2006, the hedge fund Magnetar 

worked with collateral managers to launch a series of CDOs.  By 

supplying the funds for the equity tranche, the riskiest stake, 

Magnetar made it possible to secure investors (and insurers like 

FGIC) willing to take long positions in those CDOs.  But unlike an 

ordinary investor, Magnetar purchased the equity tranche of Pyxis 

and other similar CDOs not because it thought the CDO was a 

sound investment but because the investment permitted Magnetar 

to simultaneously bet against the more senior tranches in the same 

deal.  These short positions were much greater (often six‐to‐one) 

than Magnetar’s long equity position.  In other words, Magnetar 

stood to gain significantly more if the CDO failed than if it 

succeeded.   

      As collateral manager of Pyxis, Putnam was responsible for 

selecting the assets for inclusion in the portfolio, monitoring the 

credit status of the underlying assets, reinvesting payment proceeds 




                                  ‐10‐ 
            FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
      
from maturing assets, and making substitutions in the portfolio of 

assets.  But, according to the SAC, Putnam was well aware of 

Magnetar’s “hedged equity” strategy of betting against the assets 

included or referenced in Pyxis, and Putnam allowed Magnetar to 

secretly control the composition of those assets.  FGIC alleges that 

Magnetar made a “behind the scenes” arrangement with Calyon, of 

which Putnam was aware, requiring Calyon or Putnam to notify 

Magnetar of any proposed acquisition for the Pyxis portfolio and 

giving Magnetar veto rights over any such proposed acquisition.  

SAC ¶ 95; J.A. 221.  Magnetar also designated which collateral it 

wanted to include in the Pyxis portfolio, which Putnam 

accommodated.  For example, the SAC alleges that in July 2006, 

James Prusko of Magnetar emailed Carl Bell at Putnam to suggest 

that Putnam increase the synthetic portion of Pyxis by entering into 

more credit default swaps referencing low‐rated RMBS, which 

would allow Magnetar to short more of the Pyxis assets.  Prusko 




                                 ‐11‐ 
              FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
explained that it was “very hard to get off sizable CDO CDS trades 

unless they’re done against a deal, and this is a natural delta hedge 

against our equity.”  Bell wrote back: “Got it.  So when we find a 

deal we want to buy, we shouldn’t put in an order with the 

syndicate desk but have Calyon broker a synthetic trade between 

you and [Pyxis] at an agreed upon level?” Prusko replied: “That 

would be preferable . . . .”  SAC ¶ 98 (alteration in complaint); J.A. 

223. 

        FGIC alleges that Magnetar’s long position on Pyxis by the 

time Pyxis defaulted was approximately $21 million.  Magnetar’s 

short position on the CDOs in which it invested averaged 

approximately 7% of the aggregate assets of those CDOs.  If Pyxis 

were an average Magnetar CDO, therefore, Magnetar’s short 

position on Pyxis, a $1.5 billion CDO, would have totaled $105 

million.   




                                  ‐12‐ 
             FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
      For its role in cooperating with Magnetar’s scheme, Putnam 

received a fixed fee of fifteen basis points (i.e., 0.15% of the 

outstanding principal of Pyxis each year) and an additional 

“incentive” fee of five basis points.  Due to Pyxis’s size, this was a 

substantial sum; Putnam’s fixed fee was $2.25 million for the first 

year alone, and by 2012, Putnam had received cumulative total fees 

of $5,707,429.  The SAC also alleges that Putnam saw Pyxis as an 

opportunity to “establish a foothold in the market” for managing 

similar CDOs in the future.   SAC ¶¶ 6, 51; J.A. 186, 203.  Indeed, 

Putnam was selected by Magnetar to serve as collateral manager for 

a second Pyxis CDO, Pyxis ABS CDO 2007–1, which closed a few 

months after Pyxis.   

IV.   Magnetar’s Control Over the Pyxis Portfolio and Pyxis’s 
      Default 

      FGIC alleges that the assets Magnetar directed Putnam to 

include in the Pyxis portfolio were, on their face, more likely to 

default than the assets Putnam would have selected had it acted 



                                   ‐13‐ 
              FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
      
independently.  Putnam invested half of Pyxis’s cash allocated to 

CDO investments in four other Magnetar CDOs, even though there 

were over two hundred asset‐backed CDOs issued in 2006 alone in 

which Putnam could have invested.   

       According to the SAC, Putnam concealed the extent to which 

Pyxis sold protection on the ABX Index of low‐rated RMBS.  The 

ABS Index is an independent benchmark designed to measure the 

overall value of mortgages made to borrowers with subprime or 

weak credit. Magnetar pushed Putnam to circumvent the limit 

represented to Pyxis investors on investment in the ABX Index to a 

level more than three times the specified concentration limit, which 

increased the risk profile of the Pyxis portfolio.  Putnam also 

provided FGIC with a “target portfolio” for Pyxis that included $145 

million of prime RMBS, but then, without alerting FGIC, replaced all 

of the prime RMBS with subprime RMBS, which were more likely to 

default.   




                                  ‐14‐ 
               FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
      On April 30, 2008, only eighteen months after Pyxis closed, 

Fitch Ratings Ltd. downgraded the credit rating of the Pyxis Super 

Senior tranche from AAA to C.  Ultimately, Pyxis defaulted and 

FGIC incurred liability of up to $900 million under the Pyxis 

Guaranty.   

V.    Proceedings in the District Court 

      FGIC sued Putnam for fraud, negligent misrepresentation, 

and negligence.  After FGIC filed the SAC, Putnam moved to 

dismiss the complaint for failure to state a claim.  The District Court 

granted Putnam’s motion to dismiss.  The District Court held that 

FGIC had failed to state a claim for fraud because the SAC did not 

contain sufficient allegations to plausibly indicate that “Magnetar’s 

alleged control of the collateral selection process for Pyxis caused 

FGIC’s losses, as opposed to the global financial crisis.”  FGIC, 2014 

WL 1678912, at *10.  The District Court also dismissed FGIC’s 

negligent‐misrepresentation and negligence claims on the ground 

that the SAC did not contain allegations sufficient to establish a 

                                  ‐15‐ 
             FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
“special relationship” between FGIC and Putnam.  Id. at *13.  

Putnam timely appealed.   

                              DISCUSSION 

       We review de novo a District Court’s grant of a motion to 

dismiss under Rule 12(b)(6) for failure to state a claim, “accepting all 

factual allegations in the complaint as true and drawing all 

inferences in the plaintiff’s favor.”  Walker v. Schult, 717 F.3d 119, 124 

(2d Cir. 2013).  “To survive a motion to dismiss, a complaint must 

contain sufficient factual matter, accepted as true, to state a claim to 

relief that is plausible on its face.”  Ashcroft v. Iqbal, 556 U.S. 662, 678 

(2009) (internal quotation marks omitted).  To state a plausible claim, 

the complaint’s “[f]actual allegations must be enough to raise a right 

to relief above the speculative level.”  Bell Atl. Corp. v. Twombly, 550 

U.S. 544, 555 (2007).   

       We begin by rejecting Putnam’s argument, raised for the first 

time on appeal, that FGIC lacks standing to sue.  Putnam contends 

that FGIC did not allege a cognizable injury in fact.  This point 

                                    ‐16‐ 
             FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
merits little discussion because, “[a]t the pleading stage, general 

factual allegations of injury resulting from the defendant’s conduct 

may suffice” to establish standing.  Lujan v. Defenders of Wildlife, 504 

U.S. 555, 561 (1992); see Baur v. Veneman, 352 F.3d 625, 631 (2d Cir. 

2003) (“[A]t the pleading stage, standing allegations need not be 

crafted with precise detail, nor must the plaintiff prove his 

allegations of injury.”).  FGIC satisfies this requirement by alleging 

that it “was required to pay out a huge sum” pursuant to its 

insurance policy and that it “lost millions” as a result of Pyxis’s 

default.  SAC ¶¶ 1, 90, J.A. 185, 219.  FGIC therefore has standing to 

bring this action. 

      FGIC challenges the dismissal of its complaint for failure to 

state a claim.  With respect to its fraud claim, FGIC contends that it 

alleged facts sufficient to establish loss causation.  FGIC argues, in 

the alternative, that it is not required to plead loss causation under 

New York law because (1) it is seeking rescission based on fraud and 




                                  ‐17‐ 
             FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
(2) New York Insurance Law § 3105 does not require an insurer to 

establish loss causation in a claim for fraud in the inducement of an 

insurance contract.  FGIC also argues that the District Court erred in 

dismissing its negligent‐misrepresentation and negligence claims for 

failure to sufficiently allege a special relationship between it and 

Putnam.   

      We agree with FGIC that, even if loss causation must be 

pleaded, its allegations are sufficient to state claims for fraud, 

negligent misrepresentation, and negligence.  We therefore vacate 

the judgment of the District Court.   

I.    Fraud Claim 

      To state a claim for fraud under New York law, a plaintiff 

must allege (1) a material misrepresentation or omission of fact; 

(2) which the defendant knew to be false; (3) which the defendant 

made with the intent to defraud; (4) upon which the plaintiff 

reasonably relied; and (5) which caused injury to the plaintiff.  See 

Crigger v. Fahnestock & Co., 443 F.3d 230, 234 (2d Cir. 2006); Wynn v. 

                                   ‐18‐ 
             FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
      
AC Rochester, 273 F.3d 153, 156 (2d Cir. 2001) (per curiam).  On this 

appeal, we primarily focus on the fifth element, causation.  To 

satisfy that element, a plaintiff must allege both that the 

“defendant’s misrepresentation induced plaintiff to engage in the 

transaction in question (transaction causation) and that the 

misrepresentations directly caused the loss about which plaintiff 

complains (loss causation).”  Laub v. Faessel, 745 N.Y.S.2d 534, 536 

(1st Dep’t 2002) (citations omitted); see, e.g., Amusement Indus., Inc. v. 

Stern, 786 F. Supp. 2d 758, 776 (S.D.N.Y. 2011) (applying New York 

law).  There is no dispute here that FGIC has sufficiently pleaded 

transaction causation, as the SAC contains repeated allegations that 

but for Putnam’s fraudulent misrepresentations, FGIC would not 

have entered into the transaction.  See, e.g., SAC ¶ 11; J.A. 188 

(“[H]ad FGIC known the truth about Pyxis . . . it would never have 

agreed to issue the Pyxis Guaranty.”).   




                                   ‐19‐ 
             FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
      Loss causation, on the other hand, “is the causal link between 

the alleged misconduct and the economic harm ultimately suffered 

by the plaintiff.”  Lentell v. Merrill Lynch & Co., 396 F.3d 161, 172 (2d 

Cir.) (quoting Emergent Capital Inv. Mgmt., LLC v. Stonepath Grp., Inc., 

343 F.3d 189, 197 (2d Cir. 2003)) (internal quotation marks omitted), 

cert. denied, 546 U.S. 935 (2005).  To plead loss causation, FGIC must 

allege that the “subject of the fraudulent statement or omission was 

the cause of the actual loss suffered.”  Id. at 173 (emphasis omitted) 

(quoting Suez Equity Investors, L.P. v. Toronto‐Dominion Bank, 250 

F.3d 87, 95 (2d Cir. 2001)); see Laub, 745 N.Y.S.2d at 536 (explaining 

that loss causation is the “fundamental core of the common‐law 

concept of proximate cause”). 

      A.     Sufficiency of Loss Causation Allegations 

      A claim for common law fraud is subject to the particularity 

pleading requirements of Federal Rule of Civil Procedure 9(b), 

“which requires that the plaintiff (1) detail the statements (or 

omissions) that the plaintiff contends are fraudulent, (2) identify the 

                                   ‐20‐ 
            FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
      
speaker, (3) state where and when the statements (or omissions) 

were made, and (4) explain why the statements (or omissions) are 

fraudulent.”  Eternity Global Master Fund Ltd. v. Morgan Guar. Trust 

Co. of N.Y., 375 F.3d 168, 187 (2d Cir. 2004) (internal quotation marks 

omitted).   The District Court did not apply the heightened pleading 

standards of Rule 9(b) to FGIC’s loss causation allegations, but on 

appeal, Putnam argues that Rule 9(b) should apply.  We have not yet 

resolved whether allegations as to loss causation must be pleaded 

with the specificity required by Rule 9(b).  Acticon AG v. China N. E. 

Petrol. Holdings Ltd., 692 F.3d 34, 37–38 (2d Cir. 2012); see Dura 

Pharm., Inc. v. Broudo, 544 U.S. 336, 346 (2005) (assuming, but not 

deciding, that loss causation allegations are governed by ordinary 

notice pleading standards).  

      We need not decide the question today because we find that 

FGIC’s loss causation allegations are sufficient even under the 

heightened pleading standards of Rule 9(b).  FGIC has alleged 




                                   ‐21‐ 
            FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
particular facts that, when considered as a whole, plausibly allege 

that Putnam’s alleged misrepresentations and omissions caused at 

least some of the economic harm it suffered.  These allegations 

include that: 

       Had Putnam selected the Pyxis collateral itself, as it 
        represented it would do, and had it not acquiesced in 
        Magnetar’s control of collateral selection, Pyxis would not 
        have defaulted as quickly as it did, and may well not have 
        defaulted at all.  At a minimum, any losses incurred by 
        Pyxis would have been substantially smaller than they 
        were.  Thus, FGIC’s liability for losses incurred by Pyxis 
        would either not have been incurred at all, or would have 
        been substantially smaller.   

       The purpose of Magnetar’s control of the collateral 
        selection process was to ensure that the assets selected for 
        inclusion in the Pyxis portfolio would be likely to default.   

       Many of the assets selected for the Pyxis portfolio by 
        Magnetar, on their face, were more liable to default than 
        the assets Putnam would have selected had it acted 
        independently.  For example, Putnam’s original target 
        portfolio for Pyxis included $145 million of prime RMBS.  
        At Magnetar’s direction, Putnam replaced these assets in 
        the final portfolio with $145 million of subprime RMBS.   

       The Magnetar‐selected assets in the Pyxis portfolio 
        defaulted more quickly than other assets in the Pyxis 
        portfolio.  Based on a preliminary analysis of the 


                                 ‐22‐ 
            FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
          performance of assets in the Pyxis portfolio for which FGIC 
          has evidence that Magnetar directed selection, all 
          Magnetar‐selected assets had defaulted by March 2009, 
          and their average life before default was just 1.5 years.  By 
          contrast, the average life before default of the Pyxis 
          collateral for which FGIC does not have direct evidence of 
          Magnetar’s control was 1.85 years.   

       In general, Magnetar’s CDOs defaulted in greater numbers, 
        and defaulted much more quickly, than comparable CDOs.  
        As of April 2012, all 18 of Magnetar’s 2006‐vintage 
        mezzanine CDOs had defaulted while only 72% of 2006‐
        vintage non‐Magnetar mezzanine CDOs had defaulted.  As 
        of December 2008, when Pyxis defaulted, 94% of 
        Magnetar’s 2006‐vintage mezzanine CDOs had defaulted, 
        while only 40% of 2006‐vintage non‐Magnetar mezzanine 
        CDOs had done so.   

       Over $95 million of the Magnetar‐selected assets defaulted 
        before the financial crisis took hold.  The default of these 
        assets substantially contributed to Pyxis’s collapse and to 
        FGIC’s losses under the Pyxis Guaranty.   

At this preliminary stage, accepting all factual allegations as true 

and drawing all reasonable inferences in FGIC’s favor, the SAC 

alleges a causal connection between Putnam’s fraudulent 

misrepresentations and FGIC’s losses under the Pyxis Guaranty 

such that FGIC “would have been spared all or an ascertainable 



                                  ‐23‐ 
             FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
portion of that loss absent the fraud.”  Lentell, 396 F.3d at 175.  The 

District Court found the SAC’s allegations deficient in part because 

the “pool of assets alleged to be controlled by Magnetar represented 

roughly 11% of the $1.5 billion collateral pool, and the SAC does not 

allege how the selection of safer assets in this 11% pool would have 

prevented a default.”  FGIC, 2014 WL 1678912, at *11.  The District 

Court also determined that FGIC’s allegations did not allow for an 

inference of loss causation because “[e]ven if the Magnetar‐selected 

assets in the Pyxis portfolio defaulted more quickly than other 

assets, there is nothing in the SAC that alleges that this . . . was 

sufficient to cause Pyxis to default ahead of any market‐wide 

downturn or isolates Pyxis’ default in any reasonable manner from 

the market downturn.”  Id.   

      In so concluding, however, the District Court misapplied the 

standard on a motion to dismiss.  The purpose of the loss causation 

element is to require a plaintiff “to provide a defendant with some 




                                   ‐24‐ 
             FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
indication of the loss and the causal connection that the plaintiff has 

in mind,” not to make a conclusive proof of that causal link.  Dura, 

544 U.S. at 347; see id. (explaining that the requirement is not 

intended to “impose a great burden” on a plaintiff).  At this stage of 

the proceedings, FGIC is not required to establish that the collateral 

it has identified as selected by Magnetar was the exclusive cause of 

its losses; rather, it need only allege sufficient facts to raise a 

reasonable inference that Magnetar’s overall involvement caused an 

ascertainable portion of its loss.  In addition, the assets identified in 

the SAC are only those that, without the benefit of discovery, FGIC 

claims to have evidence that Magnetar selected.  FGIC alleges that 

Magnetar exercised control over the entire collateral selection 

process.  See, e.g., SAC ¶ 4; J.A. 186.   

       Nor is FGIC required to allege that its losses were caused 

solely by Putnam’s misrepresentations to satisfy its but‐for pleading 




                                     ‐25‐ 
                     FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
obligations.2  “Of course, if the loss was caused by an intervening 

event [here, the market downturn] . . . the chain of causation will not 

have been established.  But such is a matter of proof at trial and not 

to be decided on a Rule 12(b)(6) motion to dismiss.”  Emergent 

Capital, 343 F.3d at 197.  At this preliminary stage, accepting all 

factual allegations in the SAC as true and drawing all reasonable 

inferences in FGIC’s favor, FGIC has plausibly alleged that Putnam’s 

misrepresentations caused at least some of its losses. 

            
                                              
2 That Pyxis defaulted around the time of a global financial crisis was central to 
the District Court’s loss causation analysis.  Certainly, when a “plaintiff’s loss 
coincides with a marketwide phenomenon causing comparable losses to other 
investors, the prospect that the plaintiff’s loss was caused by the fraud” is 
lessened.  See Lentell, 396 F.3d at 174.  We observe that there may be 
circumstances under which a marketwide economic collapse is itself caused by 
the conduct alleged to have caused a plaintiff’s loss, although the link between 
any particular defendant’s alleged misconduct and the downturn may be 
difficult to establish.  See, e.g., Fin. Crisis Inquiry Comm’n, The Financial Crisis 
Inquiry Report 190–95 (2011) (concluding that the role of synthetic CDOs and 
distorted incentives of CDO managers and hedge funds “contributed 
significantly” to the financial crisis); Permanent Subcomm. on Investigations of 
the S. Comm. on Homeland Sec. & Govt’l Affairs, 112th Cong., Wall Street and the 
Financial Crisis: Anatomy of a Financial Collapse (2011).  Because the SAC does not 
contain factual allegations to this effect, we take no view as to whether such 
circumstances are presented here.  



                                                 ‐26‐ 
             FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
      B.     Sufficiency of Other Fraud Allegations 

      On appeal, Putnam asserts other, separate grounds on which 

to affirm the District Court’s judgment:  that the SAC fails to allege a 

strong inference of fraudulent intent and fails to plead an actionable 

misrepresentation or omission.  These arguments are meritless and 

warrant little discussion.    

      Putnam contends that FGIC does not provide a “plausible 

explanation for why Putnam would engage in a billion‐dollar 

fraud.”  Brief for Defendant‐Appellee at 38.  The SAC specifically 

alleges, however, that Putnam was motivated to cooperate with 

Magnetar’s scheme in exchange for unusually lucrative collateral 

management fees and additional business.  See SAC ¶¶ 6, 46‐52, 110‐

12; J.A. 186, 201‐03, 227‐28.  Although Putnam argues that these fees 

did not provide a financial incentive to commit fraud, such an 

argument raises a factual dispute that is inappropriate for resolution 

on a motion to dismiss.   




                                  ‐27‐ 
             FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
      We also reject Putnam’s argument that FGIC fails to allege an 

actionable misrepresentation or omission by Putnam.  As described 

above, FGIC has alleged that Putnam represented that it would 

select and manage the assets for the Pyxis portfolio independently 

and in the interests of long investors, representations that FGIC 

contends were false.   

II.   Negligence Claims 

      FGIC also argues that the District Court erred in dismissing its 

negligent‐misrepresentation and negligence claims for failure to 

sufficiently allege a special or privity‐like relationship between FGIC 

and Putnam.  FGIC’s negligence‐based claims require that it 

establish that Putnam owed it a “duty to speak with care.”  Kimmell 

v. Schaefer, 89 N.Y.2d 257, 263‐64 (1996).  Under New York law, such 

a duty exists in the commercial context when “the relationship of the 

parties, arising out of contract or otherwise, is such that in morals 

and good conscience the one has the right to rely upon the other for 

information.”  Id. at 263 (quoting Int’l Prods. Co. v. Erie R.R. Co., 244 

                                   ‐28‐ 
                FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
N.Y. 331, 338 (1927)); see Anschutz Corp. v. Merrill Lynch & Co., 690 

F.3d 98, 114 (2d Cir. 2012) (explaining that New York law strictly 

limits negligent‐misrepresentation claims to “situations involving 

actual privity of contract between the parties or a relationship so 

close as to approach that of privity” (internal quotation marks 

omitted)).   

       It is undisputed that there was no actual contractual privity 

between FGIC and Putnam.  FGIC contends that Putnam 

nevertheless owed it a duty of care under this Court’s holding in  

Bayerische Landesbank v. Aladdin Capital Mgmt. LLC, 692 F.3d 42, 59‐61 

(2d Cir. 2012).  In Bayerische, we held that an investor in a CDO 

could bring a negligence action against the defendant CDO manager 

in the absence of any contractual privity.  In examining the scope of 

the “orbit of duty” to third parties, we stated that “a plaintiff must 

establish that (1) the defendant had awareness that its work was to 

be used for a particular purpose; (2) there was reliance by a third 




                                   ‐29‐ 
             FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
party known to the defendant in furtherance of that purpose; and 

(3) there existed some conduct by the defendant linking it to that 

known third party evincing the defendant’s understanding of the 

third party’s reliance.”  Id. at 59 (citing Credit Alliance Corp. v. Arthur 

Andersen & Co., 65 N.Y.2d 536, 551 (1985)).  We reasoned that 

Bayerische had sufficiently alleged that the CDO manager “was 

aware that its work as Portfolio Manager would be relied on by 

Bayerische, a non‐party to the contract” and that Bayerische had 

relied on the CDO manager’s representations, made during a 

meeting at the CDO manager’s offices in New York, that it would 

“competently and effectively protect Bayerische’s interests.”  Id. 

at 60.   

        The District Court distinguished Bayerische, finding “the 

investing relationship” between the CDO manager and the third‐

party notes holder in Bayerische to be “much closer in scope and 

shared goals than the one a guarantor of a transaction has with a 




                                    ‐30‐ 
                 FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
     
CDO manager.”  FGIC, 2014 WL 1678912, at *13.  We disagree.  Just 

as in Bayerische, FGIC alleges that Putnam repeatedly represented 

that it would select and manage the assets for the Pyxis portfolio 

independently and in the interests of long investors, which were 

aligned with FGIC’s interests.  Before FGIC agreed to insure credit 

protection on Pyxis, it met with Putnam representatives at Putnam’s 

offices in Boston.  FGIC alleges that it relied on representations 

made by Putnam in issuing the Pyxis Guaranty, and that, without 

the credit protection it provided, Pyxis would not have closed.  We 

find, therefore, that the SAC plausibly alleges facts evincing 

Putnam’s understanding that FGIC would “rely on [Putnam’s] care 

and competence in managing” the Pyxis portfolio.  Bayerische, 692 

F.3d at 60.   

       Further, to the extent the District Court read Bayerische to 

recognize a special relationship only where “the end and aim” of the 

transaction was to benefit the plaintiff, FGIC, 2014 WL 1678912, at 




                                    ‐31‐ 
            FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
*13, we here clarify that the “end and aim” language in Bayerische is 

a useful rephrasing of the three elements of the special‐relationship 

test, but is not an independent requirement.  See Bayerische, 692 F.3d 

at 60 (discussing three elements and stating “[p]ut another way, 

plaintiff must show that the benefit to the non‐party was the end 

and aim of the transaction” (internal quotation marks omitted)); see 

also Sykes v. RFD Third Ave. 1 Assocs., LLC, 15 N.Y.3d 370, 373 (2010) 

(discussing three elements for special relationship and omitting 

mention of “end and aim”).   

      The District Court also noted that statements in the written 

materials provided to FGIC by Putnam “expressly disclaim any 

creation of a special duty.”  FGIC, 2014 WL 1678912, at *12.  The 

Pyxis pitchbook states that Putnam was not “acting as a financial 

advisor” or in a “fiduciary capacity” and the Pyxis offering 

memorandum urges investors to “rely on their own examination of 

the co‐issuers and the terms of the offering, including the merits and 




                                  ‐32‐ 
            FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
        
risks involved.”  Id.  These disclaimers do not preclude the finding 

of a special relationship between FGIC and Putnam.  First, FGIC’s 

claims are not premised on Putnam’s acting as a fiduciary or 

financial advisor to FGIC.  FGIC alleges that Putnam fraudulently 

represented that it would select the collateral for Pyxis and that it 

would do so independently and in good faith.  As these disclaimers 

do not disclose the possibility that Putnam would cede control of the 

collateral selection process to other market participants with 

interests adverse to long investors, they “fall well short of tracking 

the particular misrepresentations alleged” by FGIC.  Caiola v. 

Citibank, N.A., N.Y., 295 F.3d 312, 330 (2d Cir. 2002) (holding, in 

context of securities fraud claim, that general disclaimers did not bar 

plaintiff from relying on defendant’s oral statements); cf. HSH 

Nordbank AG v. UBS AG, 941 N.Y.S.2d 59 (1st Dep’t 2012) (affirming 

dismissal of claim where plaintiff alleged defendant bank 

misrepresented risk involved in transaction but contractual 




                                  ‐33‐ 
               FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
      
documents were “replete with detailed disclosures” of risks 

involved and defendant’s conflicts of interest).   

      Second, the disclaimers, which urge investors to conduct an 

“examination” of the terms of the offering, only underscore the 

significance of Putnam’s representations within those offering 

documents, which FGIC alleges were themselves fraudulent.  See 

SAC ¶¶ 86‐87; J.A. 217.  Given that a determination of whether a 

special relationship exists is a “factual inquiry,” FGIC’s allegations 

are sufficient to survive a motion to dismiss.  Suez, 250 F.3d at 104 

(reversing dismissal of negligent‐misrepresentation claim where 

conflict between alleged oral representations and disclaimer could 

not “be resolved on the pleadings”).  Accordingly, we hold FGIC has 

plausibly alleged a special relationship between itself and Putnam, 

sufficient to state claims for negligent misrepresentation and 

negligence. 

       




                                  ‐34‐ 
            FIN. GUAR. INS. CO. V. PUTNAM ADVISORY CO. 
       
                          CONCLUSION 

      For the foregoing reasons, we vacate the District Court’s 

dismissal of the complaint and remand for further proceedings.    




                                ‐35‐